DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 01/27/2021 is acknowledged and has been entered.  Claims 27-28 have been amended.  Claims 1-26 and 40-46 have been cancelled.  Claims 47-53 are added.  Accordingly, claims 27-39 and 47-53 are pending and are under examination.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/KR2017/002027, filed 02/23/2017.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   KR10-2016-0069938, KR10-2016-0069936, KR10-2016-0069937, KR10-2016-0095739, KR10-2016-0118462, KR10-2016-0144551, and KR10-2017-0024388, filed in Korea on 07/27/2016, 09/13/2016, 11/1/2016, and 06/04/2016.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 29, 31-35, 38-39, 47, 49-50, 51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirikjian et al. (US5,776,684) in view of Kim et al. (US2006/0121474).
With respect to claims 27, 47, and 51, Chirikjian at abstract teaches a method for detecting biomolecules, which are naturally in a sample.  Chirikjian at claim 1 and Fig. 1 teaches 
Chirikjian does not teach diagnosis, detecting cancer, or cancer cells, or teach that the reagent is in the pores.
Kim, throughout the reference and especially at abstract, [0015]-[0024], [0061]-[0072], [0079], [0080], Fig. 7a-7b and 8, and claims 24-25, teaches a similar method using reagents enclosed in a gel to detect cancer.   Kim at id. teaches diagnostic method for performing diagnosis on tumor cells (tumor markers) included in a sample by using a patch (gel on chip) having a net like structure forming microcavities (see Fig. 8; also there are pores in the gel), the diagnostic method comprising providing the sample on a plate (chip substrate; the sample contacts the gel on it) and the diagnostic method comprising, placing a sample on a plate (chip substrate; the sample contacts the gel on the chip) and providing a reagent (antibody) included in the patch and using it to detect cancer.  Kim at [0048] and [0079] teaches using biomarkers to detect cancer and teaches diagnosing cancer.
prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have diagnosed cancer and to include the biomolecules in the pores, as taught by Kim, in the method of Chirikjian.
One of ordinary skill in the art would have been motivated to have diagnosed cancer, as taught by Kim, in the method of Chirikjian, because it will identify the cells with cancer. One would be motivated to detect and diagnosis cancer, because Chirikjian teaches detecting biomolecules, various biomarkers are known to diagnosis cancer, and one would be motivated to detect and diagnose cancer in order to treat it. One would be motivated to include the biomarkers in the pores, as it is common to functionalize gel pores with biomolecules.
One of ordinary skill in the art would have a reasonable expectation of success, because using biomarkers for cancer to diagnose cancer is routinely performed.
With respect to claims 29, 49, and 53, Kim at [0092] teaches that the sample was blood.
With respect to claims 31, 50, and 33, Kim at Fig. 7B and [0048], [0072], [0079], teaches that the antibody specifically reacts with tumor cells is applied to the plate.
With respect to claim 32, Kim at [0063]-[0066], [0048], [0072], [0079], [0109]-[0110] and Fig. 7B teaches providing a substrate (fluorescent dye, which is a label that stains tumor cells) on the plate in order to identify an antibody bound to tumor cells. 
With respect to claim 34-35, Kim at [0063]-[0066], [0048], [0072], [0079], [0109]-[0110] and Fig. 7B teaches providing a substrate (fluorescent dye, which is a label that stains tumor cells) on the plate in order to identify an antibody bound to tumor cells.  Chirikjian at example 2 teaches using Ethidium bromide to stain DNA.  
With respect to claim 38, Chirikjian at 3:35-45 and 5:5-15 teaches that the patch and plate are contacted with each other (attached via Krazy Glue).  
.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirikjian et al. (US5,776,684) in view of Kim et al. (US2006/0121474), as applied to claim 27, and further in view of KR101453796B.
With respect to claim 37, Chirikjian and Kim do not teach providing nutrients.
KR101453796B at 4-7 teaches that the patch includes a nutrient reagent (culture solution) used in cell culturing in order to culture the cells and detect interactions between diseased and regular cells.  As explained above, Kim teaches diagnosis.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have provided a nutrient, as taught by KR101453796B1,  in the method of Chirikjian, as modified by Kim.
One of ordinary skill in the art would have been motivated to have provided a nutrient, as taught by KR101453796B1, in the method of Chirikjian, as modified by Kim, in order to culture the cells to enable detection of interactions between diseased and regular cells.
One of ordinary skill in the art would have a reasonable expectation of success, because it is common to culture.
Claims 28, 30, 36, 48, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirikjian et al. (US5,776,684) in view of Kim et al. (US2006/0121474), as applied to claim 27,  35, 47, or 51, and further in view of Tsipouras et al. ( US7522757B2).

However, Tsipouras at abstract and 7:20-25 teaches smearing blood and detecting cancer cells in a blood smear. 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a blood smear sample, as taught by Tsipouras,  in the method of Chirikjian, as modified by Kim.
One of ordinary skill in the art would have been motivated to have used a blood smear sample, as taught by Tsipouras, in the method of Chirikjian, as modified by Kim, because it is a common sample used for diagnoses and enables one to look at a monolayer of cells.
One of ordinary skill in the art would have a reasonable expectation of success, because Tsipouras demonstrates smearing a sample.
With respect to claim 30, Tsipouras at 16:1-10 teaches fixing the sample on a plate (slide).
With respect to claim 36, Tsipouras at 25:45-55 teaches adjusting the temperature of a sample in order to provide a reaction environment for the staining reagent (adjust to 37 degrees C).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-39 and 47-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-53 of copending Application No. 16079236 (reference application) in view of Kim et al. (US2006/0121474).

However, Kim, throughout the reference and especially at abstract, [0015]-[0024], [0061]-[0072], [0079], [0080], Fig. 7a-7b and 8, and claims 24-25, teaches a diagnostic method for performing diagnosis on tumor cells included in a sample by using a patch (gel on chip) having a net like structure forming microcavities (see Fig. 8; also there are pores in the gel), the diagnostic method comprising providing the sample on a plate (chip substrate; the sample contacts the gel on it) and the diagnostic method comprising, placing a sample on a plate (chip substrate; the sample contacts the gel on the chip) and providing a reagent (antibody) included in the patch and using it to detect cancer.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have diagnosed cancer and used a gel, as taught by Kim, in the method of Copending Application 16079236.
One of ordinary skill in the art would have been motivated art to have diagnosed cancer, and used a gel, as taught by Kim, in the method of Copending Application 16079236, because in order to diagnosis patients and because gels are routinely used for netlike structures.
One of ordinary skill in the art would have a reasonable expectation of success, because using biomarkers for cancer to diagnose cancer is routinely performed and gels are routinely used as netlike structures.
This is a provisional nonstatutory double patenting rejection.
Claims 27-39 and 47-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 21-35 of copending Application No. 16079451.

Copending Application 16079451teaches all of the instant limitations except a gel and diagnosing and detecting cancer.
However, Kim, throughout the reference and especially at abstract, [0015]-[0024], [0061]-[0072], [0079], [0080], Fig. 7a-7b and 8, and claims 24-25, teaches a diagnostic method for performing diagnosis on tumor cells included in a sample by using a patch (gel on chip) having a net like structure forming microcavities (see Fig. 8; also there are pores in the gel), the diagnostic method comprising providing the sample on a plate (chip substrate; the sample contacts the gel on it) and the diagnostic method comprising, placing a sample on a plate (chip substrate; the sample contacts the gel on the chip) and providing a reagent (antibody) included in the patch and using it to detect cancer.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have diagnosed cancer and used a gel, as taught by Kim, in the method of Copending Application 16079451.
One of ordinary skill in the art would have been motivated art to have diagnosed cancer, and used a gel, as taught by Kim, in the method of Copending Application 16079451, because in order to diagnosis patients and because gels are routinely used for mesh structures.
One of ordinary skill in the art would have a reasonable expectation of success, because using biomarkers for cancer to diagnose cancer is routinely performed and gels are routinely used as mesh structures.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
The 35 U.S.C. 112(b) rejection is withdrawn.
The 35 U.S.C. 102(a)(1) and 103(a) rejections are withdrawn. While many of these references are relied upon in the new rejection, the arguments do not pertain to how they are used in the new rejection.  
The double patenting rejection was not argued.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641